Title: To George Washington from Henry Knox, 12 March 1793
From: Knox, Henry
To: Washington, George



Sir
War department March 12th 1793

The request made by the Indians of having some of “the friends” called Quakers to attend the treaty at Sandusky seems to deserve consideration. I presume that some of those Citizens would chearfully accompany the Commissioners, provided their expenses were borne, and perhaps a small compensation made for their time.
It might also conduce considerably to the success of the treaty were Mr John Heckewelder to accompany the Commissioners.

This amiable and intelligent Man is a teacher of the sect called Moravians, and for several Years resided with the Indians belonging to that sect of the Wyandot and Delaware Tribes, who inhabited the Waters of Muskingum he well understanding their language—The influence he will have with the said Tribes may be expected to be very considerable. He accompanied General Putnam who speaks highly in praise of his virtues and knowledge of Indian customs—While employed on this business, independent of his expences he has been allowed two and an half dollars ⅌ day as a compensation for his services.
I have thought it my duty to suggest this subject to your consideration, in order that I might learn and execute your directions thereon. I have the honor to be with the highest Respect Your most obedient servant

H. Knoxsecy of War

